Citation Nr: 1512707	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1992, and January 2003 to May 2004.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The service department is not shown to have approved a request by the Veteran for a transfer of educational benefits.


CONCLUSION OF LAW

The criteria for establishing basic eligibility for a transfer of educational benefits under Chapter 33, United States Code are not met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3319 (West 2002); 38 C.F.R. §§ 21.9550, 21.9570 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510.   

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

The appellant asserts that he is entitled to a transfer of the Veteran's educational benefits under Chapter 33, United States Code.  He argues that as the son of the Veteran, he is eligible to receive the Chapter 33 benefits under the Post-9/11 GI Bill to which the Veteran was entitled.  

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21.9770 (2014).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  An individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570.  

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West 2014).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his or her entitlement to his or her children.  38 U.S.C.A. § 3319(c)(2). 

Here, the appellant filed a VA Form 22-1990E, Application for Family Member to Use Transferred Benefits, in June 2012, seeking to use the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits through the "Transfer of Entitlement" program.  The RO then consulted records of the Department of Defense (DoD), because 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Specifically, the RO requested verification of the Veteran's eligibility to benefits under the TOE (transfer of entitlement) program through the DoD records.  However, there was no transfer entitlement information in the records.  As such, in correspondence dated in September 2012, the RO informed the appellant that his claim for Post-9/11 GI Bill education benefits was denied because the DoD did not give approval.  

The record does not show that the appellant has submitted any evidence that the service department ever approved a transfer request for educational benefits on behalf of the appellant.  Nor has he shown that the Veteran ever requested a transfer of educational benefits on his behalf that met the criteria at 38 C.F.R. § 21.9570(d).  The provisions of 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 indicate that the decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Consequently, the appellant has not presented evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App. 382, 391 (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").  

In this case, the Board makes no judgment on whether or not the Veteran has met the requirements in order to be eligible for the transfer of education benefits program, as that determination is solely the province of the service department to decide.  The Board's determination is predicated on whether or not the appellant has met the requirements of basic VA eligibility for receipt of a transfer of education benefits under Chapter 33; DoD's approval for the transfer of education benefits from the Veteran to the appellant is the first requirement. 

In summary, the service department is not shown to have approved a request from the Veteran for a transfer of educational benefits to the appellant.  The service department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant service department, and not VA.  See e.g., Soria v. Brown, 118 F.3d 747,749 (Fed. Cir. 1997). 


ORDER

The appeal seeking basic eligibility to receive a transfer of educational benefits under Chapter 33, United States Code, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


